[Cite as State v. Holsey, 2022-Ohio-941.]
                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                           Nos. 110109 and 110244
                 v.                               :

ROBERT B. HOLSEY,                                 :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 24, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                   Case Nos. CR-19-645352-A and CR-20-649985-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Kristin M. Karkutt, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Michael V. Wilhelm, Assistant Public Defender, for
                 appellant.


ANITA LASTER MAYS, J.:

                   Defendant-appellant Robert B. Holsey (“Holsey”) appeals his

sentence and the constitutionality of the Reagan Tokes Act (“Reagan Tokes”).
Holsey asks this court to remand to the trial court for resentencing and hold Reagan

Tokes unconstitutional. We affirm Holsey’s sentence and further hold Reagan

Tokes is constitutional.

              Holsey pleaded guilty in Cuyahoga C.P. Nos. CR-20-645352 and CR-

20-649985. In the first case, Holsey pleaded guilty to one count of rape, a first-

degree felony, in violation of R.C. 2907.02(A)(2). In the second case, Holsey pleaded

guilty to sexual battery, a third-degree felony, in violation of R.C. 2907.03(A)(1).

The trial court sentenced Holsey to six to nine years’ imprisonment for rape,

pursuant to the Reagan Tokes Act, and he has to register as a Tier III sex offender.

He will also serve the mandatory five years of postrelease control upon his release

from prison. Holsey was sentenced to five years’ imprisonment for sexual battery,

to be served concurrently to his sentence for rape.

I.    Facts and Procedural History

              During Holsey’s sentencing hearing, after the trial court sentenced

Holsey under the Reagan Tokes Act, Holsey’s trial counsel stated, “We want to

appeal the Reagan Tokes part.” (Tr. 37.) The trial court responded, “The Cuyahoga

County Public Defender’s Office will be appointed to permit the defendant to appeal

the Reagan Tokes’ aspects of the case.” Id.

              Holsey did not make a particular objection to the sentencing or make

a specific constitutional challenge to the Reagan Tokes Act. Additionally, the trial
court did not issue a ruling on the constitutionality of the Reagan Tokes Act

sentence.

                 Holsey filed this appeal and assigns one error for our review:

      I.     As amended by the Reagan Tokes Act, the Revised Code’s
             sentence for first- and second-degree qualifying felonies violate
             the Constitutions of the United States and the State of Ohio.

II.   The Constitutionality of the Reagan Tokes Act

                 In Holsey’s sole assignment of error, he argues that the Reagan Tokes

Act is unconstitutional because it violates the separation-of-powers doctrine and his

due process rights.

                 We need not dwell on the arguments presented.           Based on the

authority established by this district’s en banc holding in State v. Delvallie, 8th Dist.

Cuyahoga No. 109315, 2022-Ohio-470, the challenges Holsey advanced against the

constitutional validity of the Reagan Tokes Act have been overruled. See id. at ¶ 17-

54. Holsey does not advance any novel argument left unaddressed by the Delvallie

decision. As a result, Holsey’s arguments claiming that his sentence imposed under

the Reagan Tokes Act is void based on the same arguments presented in Delvallie,

are overruled.

                 Therefore, Holsey’s sole assignment of error is overruled because the

Reagan Tokes Act is constitutional.

                 Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



___________________________________
ANITA LASTER MAYS, JUDGE

MARY J. BOYLE, P.J., and
FRANK DANIEL CELEBREZZE, III, J., CONCUR


N.B. Judge Anita Laster Mays is constrained to apply Delvallie’s en banc decision.
For a full explanation of her analysis, see State v. Delvallie, 8th Dist. Cuyahoga
No. 109315, 2022-Ohio-470 (Laster Mays, J., concurring in part and dissenting in
part).